Exhibit 10.1

AMENDMENT NO. 3 TO

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 3 TO LOAN AND SERVICING AGREEMENT, dated as of December 28,
2011 (this “Amendment”), is executed by and among DT WAREHOUSE IV, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Borrower”), DT CREDIT COMPANY, LLC, an Arizona limited liability company,
as servicer (in such capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Backup Servicer, Paying Agent
and Securities Intermediary (“Paying Agent”), WINDMILL FUNDING CORPORATION, as
Conduit Lender and THE ROYAL BANK OF SCOTLAND PLC, as Program Agent for the
Conduit Lenders and the Committed Lenders (“Program Agent”) and as sole Managing
Agent and sole Committed Lender. Capitalized terms used, but not otherwise
defined herein, shall have the meanings ascribed thereto in the “Loan and
Servicing Agreement” (defined below).

WITNESSETH:

WHEREAS, the Borrower, the Servicer, the Program Agent, the Paying Agent, the
Commercial Paper Conduits from time to time party thereto, and the Financial
Institutions from time to time party thereto entered into that certain Loan and
Servicing Agreement dated as of July 23, 2010 as amended by Amendment No. 1
dated as of May 13, 2011 and Amendment No. 2 dated as of September 19, 2011 (the
“Loan and Servicing Agreement”);

WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Loan and Servicing Agreement as described below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent and
subsequent set forth in Section 2 hereof, the Loan and Servicing Agreement is
hereby amended as follows:

SECTION 2. Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent and
subsequent set forth in Section 2 hereof, the Loan and Servicing Agreement is
hereby amended as follows:

2.1 The definition of “Charged-Off Contract”, set forth in Section 1.01 of the
Loan and Servicing Agreement is hereby amended and restated as follows:

“Charged-Off Contract” means a Contract with respect to which any of the
following shall have occurred: (i) all, or any part in excess of 10%, of any
Scheduled Payment is one hundred and twenty (120) days or more delinquent on the
last day of a calendar month; (ii) the related Financed Vehicle has been
surrendered or repossessed and the redemption period granted the Contract Debtor
or required by applicable law has expired, or is to be repossessed but is unable
to be located or is otherwise subject to being repossessed; (iii) which has been
settled for less than the Principal Balance; (iv) which has been liquidated by
the Servicer through the sale of



--------------------------------------------------------------------------------

the Financed Vehicle; (v) for which proceeds have been received which in the
Servicer’s reasonable judgment, constitute the final amounts recoverable in
respect of such Contract; or (vi) which has been charged-off (or should have
been charged-off) in accordance with the Credit and Collection Policy.

2.2 The definition of “Level Two Trigger Event” set forth in Section 1.01 of the
Loan and Servicing Agreement is hereby amended by deleting clause (k) thereof
and substituting, in lieu thereof, respectively, the following:

(k) the Rolling Average Extension Rate (Managed Portfolio Contracts) or the
Rolling Average Extension Rate (Pledged Contracts) shall exceed 5.00%

SECTION 3. Consent to Amendment. Pursuant to Section 5.03(l) of the Loan and
Servicing Agreement and Section 7.1 of the Purchase Agreement, Program Agent
hereby consents to the amendments of the Purchase Agreement set forth in the
Amended and Restated Purchase Agreement, dated as of the date hereof.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon receipt by the Program Agent of counterparts of this
Amendment executed by each of the parties hereto.

SECTION 5. Representations, Warranties and Confirmations. Each of the Servicer
and the Borrower hereby represents and warrants that:

5.1 It has the power and is duly authorized to execute and deliver this
Amendment.

5.2 The execution and delivery of this Amendment has been duly authorized by all
corporate or limited liability company action necessary on its part.

5.3 This Amendment and the Loan and Servicing Agreement as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.

5.4 Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of each such party, respectively, set
forth in the Loan and Servicing Agreement and as amended hereby, are true and
correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).

5.5 Immediately prior, and after giving all effect, to this Amendment, no event,
condition or circumstance has occurred and is continuing which constitutes an
Event of Termination or Incipient Event of Termination.

SECTION 6. Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.



--------------------------------------------------------------------------------

SECTION 7. Effectiveness of Amendment. Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Loan and Servicing Agreement
shall remain in full force and effect and are hereby ratified and confirmed.
This Amendment is effective only for the specific purpose for which it is given
and shall not operate as a consent, waiver, amendment or other modification of
any other term or condition set forth in the Loan and Servicing Agreement or any
right, power or remedy of any Program Agent under the Loan and Servicing
Agreement. Upon the effectiveness of this Amendment, each reference in the Loan
and Servicing Agreement to “this Agreement” or “this Loan and Servicing
Agreement” or words of like import shall mean and be references to the Loan and
Servicing Agreement as amended hereby, and each reference in any other Facility
Document to the Loan and Servicing Agreement or to any terms defined in the Loan
and Servicing Agreement which are modified hereby shall mean and be references
to the Loan and Servicing Agreement or to such terms as modified hereby.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Severability. In case any provision in this Amendment will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

SECTION 10. Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 11. Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 12. Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.

SECTION 13. Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

DT WAREHOUSE IV, LLC By:  

/s/ Mark Sauder

Name: Mark Sauder Title: President

 

DT CREDIT COMPANY, LLC By:  

/s/ Jon Ehlinger

Name: Jon Ehlinger Title: Secretary

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Backup Servicer, Paying Agent and Securities Intermediary

By:  

/s/ Jeanine C. Casey

Name: Jeanine C. Casey Title: Vice President



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION

as Conduit Lender

By:  

/s/ Jill A. Russo

Name: Jill A. Russo Title: Vice President

 

THE ROYAL BANK OF SCOTLAND PLC

as Program Agent, sole Managing Agent and sole

Committed Lender

By:   RBS Securities Inc., as agent

 

By:  

/s/ Michael Zappaterrini

Name: Michael Zappaterrini Title: Managing Director